          Case 1:19-cv-00225-LY Document 23 Filed 07/09/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                             2019   JUL -9    AM   10:   50
                                  AUSTIN DIVISION
                                                                                      cL
                                                                                     WLSTEJH                  fLX
BANDSPEED,LLC,                                 §                                          LA
                       PLAINTIFF,              §
                                               §
V.                                             §      CAUSE NO. 1:1 9-CV-225-LY
                                               §
CURTIS INTERNATIONAL LTD.,                     §
                DEFENDANT.                     §



                 ORDER SETTING INITIAL PRETRIAL CONFERENCE
                             AND STAYING ACTION

       IT IS ORDERED that the above-entitled and numbered cause is set for Initial Pretrial

Conference in Courtroom No. 7, Seventh Floor, the United States Courthouse, 501 West Fifth

Street, Austin, Texas, on                             2019, at Z:0.m.

       The parties are relieved of the obligation to file a proposed scheduling order, pending further

order of the court, but should be prepared to discuss scheduling at the Initial Pretrial Conference.

       IN ALL OTHER RESPECTS this action is STAYED, pending further order of the court.

       SIGNED this               day of July, 2019.




                                                   TED STAT
